Title: From John Adams to George Washington Adams, 11 July 1822
From: Adams, John
To: Adams, George Washington



my dear George
Quincy July 11th. 1822

I agree with you in your number 34. that the quarterly is guilty of damning Stuart, and Reid, with faint praise, or rather with insidious praise; but they may say what they will, they can never destroy the reputation of either, as a profound investigator of the science of the human mind; both have added to the stock of human knowledge, and cleared up many perplexing points and questions; They have not said too much in favor of Lock whom I reverence as more than they do; untenable Hypothesis have been detected in him. But he is the great original and Father of them all. Burkley, Hume, Condelac, and all the Scotch Metaphysicians and all the French Metaphysicians too, owe all their speculations and improvements to the original suggestions of Lock, and all the French, and English writers in favor of toleration; and Civil, and Religious Liberty, are his Pupils, and disciples. In short I believe him to have been the greatest Man of Modern Ages, he has had the greatest influence upon human nature, and mankind, in favour of their intellectual, moral and religious sentiments, and consequently in favour of their true and solid happiness.—
I have made a small present to our Town of Quincy, to lay a small begining of a Greek, and Latin school, an Institution which our Town has unfortunately neglected from many years past, to my great grief, and regret, after having been for about two hundred years the most Classical spot of any Country Town in New England; it has for many years past been furnished only, with English school Masters, and school mistresses. But you will here more hereafter of this Bagatell.—
my love to your Father, and tell him if here-after he should build him a House of Quincy granite, he must pay six pence a ton for it. Why cannot you come on to commencement with your Mother Uncle, & Cousin, whether your Father comes, or not. Tell your Father it will give variety to Life, to live a month, or six weeks, with-out Wife, or Child. But I still hope to see him once more, before I take my departure; which cannot be far off—
your affectionate Grand Father—
John Adams